Citation Nr: 1501133	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  13-09 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing was held in May 2014 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Philadelphia, Pennsylvania, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain private treatment records and to schedule a VA examination.

During his hearing before the undersigned, the Veteran reported that private treatment records remained outstanding.  Specifically, as noted on page 6 of the hearing transcript, the Veteran had been in contact with the office of the provider who had operated on his eye.  On request, the office said his records did not come up in the computer but that further searches would have to be made.  See Transcript, pages 6-7.  He said that three or four years after surgery, he saw another surgeon.  Id. at 10.  Eventually he saw a doctor that diagnosed glaucoma in just the left eye.  The doctor performed laser surgery.  Id. at 11.  He has also been treated by doctors at VA.  VA's duty to assist includes making reasonable efforts to obtain private medical records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).  Accordingly, the Board finds that attempts must be made to obtain outstanding private treatment records as well as any VA treatment records.

Further, the Board observes that the Veteran has not been provided a VA examination to determine the etiology of his left eye condition.  VA has attempted to obtain service treatment records, but the National Personnel Records Center (NPRC) has certified that they are fire-related, meaning they were in that area of the storage facility destroyed in a 1973 fire.  A separation examination dated in February 1955 is of record.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Despite the unavailability of service treatment records, the Veteran testified that during basic training while taking a class on how to break down and clean weapons, a spring flew out of the weapon and struck him on the corner of his left eye.  See Transcript, page 3.  The injury left him with an indentation the size of the spring on the inner side of his left eye.  Id. at 4.  His spouse testified that when she met the Veteran 57 years ago, she noticed a difference between his eyes and upon asking about the condition was told that he was injured when a spring hit him while he was cleaning a machine gun.  Id.  The Veteran testified that he was in the barracks for a few days until it healed.  Id. at 5.  

The Board finds that the Veteran is competent to report being hit in the eye during service.  He is also competent to report having a current eye disability.  Notably, his assertion of a current disability is supported by the available VA treatment records which show a diagnosis of glaucoma.  The question remains as to whether there is a relationship between the in-service injury and glaucoma.  Because the Veteran's service treatment records are not available and because the threshold for providing a medical opinion is low, the Board finds that a remand is warranted to schedule a VA examination to determine the etiology of the Veteran's left eye disability.  38 U.S.C.A. § 5103A(d) (West 2014) and 38 C.F.R. § 3.159(c)(4) (2014), McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the appropriate Authorization and Release consent forms for each private provider that has treated his left eye condition since service.  Specifically ask for release forms for the surgeons that have operated on his eye (Dr. Shaygan, Aria Hospital on Grant and Boulevard, and the doctor at Rising Sun and Levick).  See Transcript, pages 10-12.  Inform the Veteran that in the alternative, he can obtain and submit the records for consideration.

The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

2. Obtain all outstanding VA outpatient treatment records.  Note, the Veteran's treatment may date back to the 1990s.  See Transcript, page 19.  

3. Then schedule the Veteran for a VA examination to determine the etiology of his glaucoma.  The examiner must be provided the electronic claims file and a copy of this remand for review.  The examiner must indicate review of the claims file in the examination report.

All necessary testing should be conducted.

The examiner is asked to opine whether it is at least as likely as not that any left eye condition, including glaucoma, manifested during service or is causally and etiologically related to service, including being hit in the left eye with a spring from a weapon.

The examiner is advised that the Veteran's records are fire-related and, other than the separation examination, no other service treatment records are available for review.  The examiner is also advised that the Veteran is competent to report his in-service eye injury.

The examiner is asked to specifically discuss the Veteran's testimony regarding the eye injury during service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




